NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11, 13-18, and 22-24 are pending.
Claims 12 and 18-21 are cancelled.

Response to Arguments
Applicant’s request for consideration of the amendment under the AFCP 2.0 has been noted in the attached PTO-2323 as a proper request. The Examiner has completed an updated search and fully considered the response.

Applicant is thanked for the amended title, which the Examiner agrees is directed to the subject matter as claimed.

Applicant has amended claim 24 to remove indefinite claim language, as well as adding in features of previously allowed claim 1. As such, the rejections of claim 24 under sections 112(b) and 103 are withdrawn.

Allowable Subject Matter
Claims 1-11, 13-18, and 22-24 are allowed. Claims 1-11, 13-18, and 22-23 were indicated as allowable in the Final Office Action mailed 7/1/2022.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 24, the prior art of record, whether alone or in combination, fails to teach the limitation: “wherein the inner upper electrode includes as processing gas inlet and an electrode plate; and an array of three or more localized structures arranged in an outer periphery region of the electrode plate and adjacent to an inner edge of the outer upper electrode” in the context of the other limitations of the claim.
As previously discussed, Sawada, Brcka, and Yamazawa cannot be reasonably combined in a way that would meet the limitations of the claim, particularly the arrangement of the localized structures in relation to inner and outer upper electrodes and the adjacent gas inlet(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        /Benjamin Kendall/Primary Examiner, Art Unit 1718